Exhibit 10

 

THE ALTRIA GROUP, INC.

PERFORMANCE INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

(January 26, 2005)

 

ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2005 Restricted Stock Award section of the Award
Statement (the “Employee”) under The Performance Incentive Plan (the “Plan”) a
Restricted Stock Award (the “Award”) dated January 26, 2005, with respect to the
number of shares set forth in the 2005 Restricted Stock Award section of the
Award Statement (the “Shares”) of the Common Stock of the Company (the “Common
Stock”), all in accordance with and subject to the following terms and
conditions:

 

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request therefor made to such Transfer Agent or other agent as
determined by the Company.

 

2. Restrictions. Subject to Section 3 below, the restrictions on the Shares
shall lapse and the Shares shall vest on the Vesting Date set forth in the 2005
Restricted Stock Award section of the Award Statement (the “Vesting Date”),
provided that the Employee remains an employee of the Company (or a subsidiary
or affiliate) during the entire period (the “Restriction Period”) commencing on
the Award Date set forth in the Award Statement and ending on the Vesting Date.

 

3. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, or Disability, or upon the Employee reaching eligibility for Normal
Retirement, the restrictions on the Shares shall lapse and the Shares shall
become fully vested on the date of death, Disability, or Normal Retirement.

 

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death or
Disability, prior to the end of the Restriction Period, the Employee shall
forfeit all rights to the Shares. Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Shares.

 

4. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the rights to vote the Shares and to receive any cash dividends payable
with respect to the Shares, as paid, less applicable withholding taxes (it being
understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period).

 

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited.

 

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting or vesting of this Award,
as the cases may be, by (i) deducting the number of shares having an aggregate
value equal to the amount of withholding taxes due from the total number of
shares awarded or the number of shares vesting or otherwise becoming subject to
current taxation; or (ii) deducting the required amounts from any proceeds
realized by the Employee upon the open-market sale of vested Shares. Shares
deducted from this Award in satisfaction of actual minimum withholding tax
requirements shall be valued at the Fair Market Value of the Shares on the date
as of which the amount giving rise to the withholding requirement first became
includible in the gross income of the Employee under applicable tax laws. If the
Employee is covered by a Company tax equalization policy, the Employee also
agrees to pay to the Company any additional tax obligation calculated and paid
in accordance with such tax equalization policy.



--------------------------------------------------------------------------------

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
except that, to the extent permitted by the Compensation Committee, if the
Company shall have theretofore received in writing a beneficiary designation,
the Shares shall be registered in the name of the designated beneficiary.

 

8. Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Altria Group, Inc., 120 Park Avenue, New York, New York 10017)
are incorporated herein by reference. To the extent any provision of this Award
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company for purposes of the Plan, and (b) the term “Normal Retirement” means
retirement from active employment under a pension plan of the Company, any
subsidiary or affiliate or under an employment contract with any of them on or
after the date specified as the normal retirement age in the pension plan or
employment contract, if any, under which the Employee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). In any case in
which (i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” an Employee’s
termination of employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. Generally, for purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the Company, directly or indirectly, has a
beneficial ownership interest of greater than 50 percent and (y) an “affiliate”
includes only any company that (A) has a beneficial ownership interest, directly
or indirectly, in the Company of greater than 50 percent or (B) is under common
control with the Company through a parent company that, directly or indirectly,
has a beneficial ownership interest of greater than 50 percent in both the
Company and the affiliate. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of restricted or unrestricted
shares, and to determine whether continued employment with any entity resulting
from such a transaction will or will not be treated as continued employment by
the Company or a subsidiary or affiliate. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
January 26, 2005.

 

ALTRIA GROUP, INC.

By: